Citation Nr: 0401166	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-02 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type 
II, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from May 1956 to May 1976.

This appeal to the Board of Veterans' Appeals (Board) 
originates from an August 2002 rating decision that denied 
the veteran's claim for service connection for diabetes, Type 
II.  The appellant submitted a notice of disagreement with 
the decision in September 2002, and a statement of the case 
was issued in December 2002.  The appellant perfected his 
appeal to the Board with the filing of a substantive appeal 
in January 2003.  


REMAND

In his substantive appeal, received in January 2003, the 
veteran requested a hearing before a Member of the Board 
(Veterans Law Judge) at the RO (Travel Board hearing).  On 
the same day, the veteran requested a hearing before RO 
personnel.  In February 2003, the RO notified the veteran 
that a hearing before RO personnel had been scheduled in 
March 2003; the veteran later canceled this hearing.  
However, he was not been provided with the opportunity to 
appear at Travel Board hearing, as requested.  

Pursuant to 38 C.F.R. § 20.700 (2003), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  As such, and, in accordance with the veteran's 
request, the veteran must be provided an opportunity to 
present testimony at a Board hearing at the RO.

To ensure that full compliance with due process requirements 
have been met, this case is hereby REMANDED to the RO for the 
following action:

The RO should appropriately schedule the 
veteran for a Travel Board hearing at the 
RO in accordance with the January 2003 
request.  The RO should notify the 
veteran and his representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2003).  Unless the veteran indicates 
(preferably, in a signed writing) that he 
no longer desires a Board hearing, the 
hearing should be held and the claims 
file thereafter returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



